Filed Pursuant to Rule 424(b)(3) Registration No. 333-182939 PROSPECTUS SUPPLEMENT NO. 1 JUHL WIND, INC. 2,393,000 Shares Common Stock This Prospectus Supplement No. 1 supplements and amends our Prospectus dated October 9, 2012.This Prospectus Supplement No. 1 includes our attached Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 as filed with the Securities and Exchange Commission on November 14, 2012. This Prospectus Supplement No. 1 should be read in conjunction with the Prospectus. Any statement contained in the Prospectus shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement No. 1 modifies or supersedes such statement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No. 1. The date of this Prospectus Supplement No. 1 isNovember 16, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number: 333-141010 JUHL WIND, INC. (Name of small business issuer in its charter) Delaware 20-4947667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1502 17th Street SE Pipestone, Minnesota (Address of principal executive offices) (Zip code) Issuer's telephone number: (507) 777-4310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock:23,155,146 shares outstanding as of November 8, 2012. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Unaudited Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Analysis About Market Risk 39 Item 4. Controls and Procedures 40 PART II - OTHER INFORMATION 41 Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Removed and Reserved 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 43 Exhibits 2 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited condensed consolidated financial statements of Juhl Wind, Inc. (“Juhl Wind” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission” or “SEC”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the consolidated financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto, for the fiscal year ended December 31, 2011, previously filed with the Commission, which are included in the Annual Report on Form 10-K filed on March 30, 2012. 3 JUHL WIND, INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2011 SEPTEMBER 30, DECEMBER 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Restricted cash Short-term investments and accrued interest receivable Short-term investments - restricted Accounts receivable , net of allowance for doubtful accounts of $20,000 and $-0- at Sepember 30, 2012 and December 31, 2011, respectively Grant receivable- U.S. Treasury 1603 cash grant - Work-in-progress - Inventory Other current assets Current deferred income taxes - Total current assets PROPERTY AND EQUIPMENT, Net OTHER ASSETS Investment, at cost Escrow cash reserves for contractual commitments Deferred offering and loan costs Intangible assets - Goodwill - Project development costs Deferred income tax asset - Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Short-term notes payable Accrued liabilities Payable to former owners of acquired company - Income taxes payable - Deferred revenue - license arrangement and other Current portion of promissory notes payable Current deferred income taxes - Derivative liabilities- interest rate swap Current portion of nonrecourse debt Total current liabilities LONG-TERM LIABILITIES Nonrecourse debt, net of current portion Promissory notes payable, net of current portion - Derivative liabilities- interest rate swap Deferred revenue - license arrangement and 1603 Grant, net of current portion Deferred revenue - power purchase contract Deferred income taxes - Total long-term liabilities REDEEMABLE PREFERRED MEMBERSHIP INTERESTS CUMULATIVE PREFERRED STOCK OF SUBSIDIARY STOCKHOLDERS' EQUITY Controlling interest in equity: Preferred Stock, 20,000,000 shares authorized Series A convertible preferred stock - $.0001 par value, 4,820,000 issued and outstanding as of September 30, 2012 and December 31, 2011 Series B convertible preferred stock - $.0001 par value, 5,966,792 issued and outstanding at September 30, 2012 and December 31, 2011 Common Stock - $.0001 par value; 100,000,000 shares authorized, 22,915,849 and 22,059,803 issued and 22,726,245 and 21,870,199 outstanding September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Treasury stock, 189,604 shares held by the Company at September 30, 2012 and December 31, 2011 ) ) Accumulated deficit ) ) Noncontrolling interest in equity Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated statements. 4 The following table presents information on assets and liabilities related to a VIE that is consolidated by the Company at September 30, 2012 and December 31, 2011. The difference between total VIE assets and liabilities represents the Company's interests in those entities,which were eliminated in consolidation. SEPTEMBER 30, DECEMBER 31, (unaudited) Cash $ $ Restricted Cash Accounts receivable and other current assets Grant receivable - Property and equipment, net All other assets Total assets $ $ Accounts payable and accrued expenses $ $ Short-term notes payable - Derivativeliabilities Nonrecourse debt Total liabilities $ $ The assets of the consolidated VIEs are used to settle the liabilities of those entities. Liabilitiesare nonrecourse to the general creditof the Company. The accompanying notes are an integral part of these consolidated statements. 5 JUHL WIND INC. CONSOLIDATED STATEMENT OF OPERATIONS FOR THE QUARTERS ENDED SEPTEMBER 30, 2 (unaudited) (unaudited) REVENUE 100.0 % 100.0 % COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative expenses Payroll and employee benefits Wind farm management expenses Total operating expenses OPERATING INCOME (LOSS) ) ) OTHER INCOME (EXPENSE) Interest income Interest expense ) Loss on fair value of interest rate swap ) ) - Other income - Total other income (expense), net ) INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE - ) ) NET INCOME (LOSS) ) ) LESS NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST ) ) NET INCOME (LOSS) ATTRIBUTABLE TO JUHL WIND, INC. $ ) ) % $ 7.8 % PREFERRED DIVIDENDS NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC & DILUTED NET INCOME (LOSS) PER SHARE BASIC & DILUTED $ ) $ The accompanying notes are an integral part of these consolidated statements. 6 JUHL WIND INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) (unaudited) REVENUE 100.0 % 100.0 % COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative expenses Payroll and employee benefits Wind farm administration expenses Total operating expenses OPERATING INCOME (LOSS) ) ) OTHER INCOME (EXPENSE) Interest and dividend income Interest expense ) Loss on fair value of interest rate swap ) ) - Other income - Total other income (expense), net ) INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX BENEFIT (EXPENSE) ) ) NET INCOME (LOSS) ) ) LESS NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST NET INCOME (LOSS) ATTRIBUABLE TO JUHL WIND, INC. $ ) ) % $ 22.1 % PREFERRED DIVIDENDS NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC NET INCOME (LOSS) PER SHARE - BASIC $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING - DILUTED NET INCOME (LOSS) PER SHARE - DILUTED $ ) $ The accompanying notes are an integral part of these consolidated statements. 7 JUHL WIND INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 Common Stock Convertible Preferred Stock Series A Convertible Preferred Stock Series B Additional Paid-In Treasury Accumulated Total Stockholders' Equity- Non- Controlling Total Stockholders' Shares Amount Shares Amount Shares Amount Capital Stock Deficit Juhl Wind Interest Equity BALANCE -December 31, 2011 $ ) $ ) $ $ $ Net income - ) ) ) Stock-based compensation - Series A preferred stock dividend paid in common stock 45 - ) - Series A Preferred dividends - ) - Dividends on subsidiary preferred stock paid in cash - ) ) ) Common stock issued as commitment shares on an equity line facility 41 - Contingent issuance of common stock for PEC acquisition - - - Dividends paid on preferred membership interests in wind farms and other distributions - ) BALANCE -September 30, 2012 (unaudited) $ ) $ ) $ $ $ The accompanying notes are an integral part of these consolidated statements. 8 JUHL WIND INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Increase in investment ) - Stock-based compensation Increase in allowance for doubtful accounts - Loss on fair value of interest rate swap - Change in operating assets and liabilities, net of effects from acquisitions: Accounts receivable Promissory notes receivable - ) Work-in-progress ) - Inventory Reimbursable project costs - Costs and estimated earnings in excess of billings - Other current assets ) Accounts payable ) Promissory notes payable Accrued expenses ) Income taxes payable ) Deferred income taxes ) Customer deposits - Deferred revenue ) Other ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from short-term investments - Purchases of short-term investments - ) Proceeds from cash grant - Cash paid for business acquisition, net of cash acquired ) ) Payments for project development costs ) ) Payments for property and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash ) Escrowed cash reserves for contractual commitments ) ) Cash dividends paid ) ) Principal payments on bank notes payable ) ) Payments of accounts payable and promissory notes payable related to property and equipment ) - Payments for treasury stock - ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH ) CASH BEGINNING OF THE PERIOD CASH END OF THE PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ $ NONCASH INVESTING AND FINANCING ACTIVITIES Series A preferred stock dividend $ $ Series A dividend payment in common stock $ ) $ Promissory note receivable received upon issuance of promissory note payable $
